Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.649 Page 1 of 10




                              EXHIBIT E
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.650 Page 2 of 10
  Michigan Administrative Hearing System                            Form 1850
  P.O. Box 30695                             RECEIVED JUL 19 1018
  Lansing, MI 48909-8195


                                                Docket No.: 18-010511
                                                Case No.: 9424704
                                                Employer: CITY OF LANSING
 LICENSING AND REGULATORYAFFAIRS                Claimant: CHARLES FUNK
 CUSTOMER DRIVEN. BUSINESS MINDED.              SSN: XXX-XX-8143


                                                This is an Important legal document Please have
                                                someone translate the document
 VENKER                                         acrag awead      tam latim warcat'Spew mpgaam
 GREGORY S. VENKER                              Este es un documento legal Importante. Por favor, Naga
 124 W. MIGHIGAN AVE.                           traducir este document°.
 SUITE 5                                            ka 44443;oi.we 144'Ms Aia t.4.04      laA/cF•
 LANSING, MI 48933                              Ito ay isang mahalagang legal na dokumento.Dilangyarl
                                                lamang na magkaroon ng isang tao isarm ang
                                                dokumento.




                                        ORDER

 The Agency's May 17, 2018 Adjudication is modified.

 The Claimant is not disqualified from receiving benefits pursuant to Sections 29(1)(b)
 the Michigan Employment Security Act(Act).

 The Claimant is disqualified from receiving benefits pursuant to Sections 29(1)(a) the
 Michigan Employment Security Act (Act).

 Further determinations consistent with this decision are left to the Agency.




 Decision Date: July 16,2018                                ALEXANDER CARTWRIGHT
                                                          ADMINISTRATIVE LAW JUDGE




                                                                                        18-010511
  Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.651 Page 3 of 10




                                           PARTICIPANTS
                                                                       06-11-18     06-26-18   07-12-18
                                                                            Sworn       Swom       Sworn
Claimant         CHARLES FUNK                                           x     x     x     x    x     x
Representative   Joseph Michaels                                        x           x          x
Witness
Witness
Witness
Witness


Employer         CITY OF LANSING
Representative   Gregory Venker                                         x           x          x
Witness          Elizabeth O'Leary(Employee & Labor Specialist)         x     x     x     x
Witness          Ellery Sosebee (Lieutenant of PD)                      x     x
Witness          Mike Yankowski (Chief of Police)                       x     x     x     x
Observer         Nicholas Tate (Chief of Labor Negotiations)                        x
Witness
Witness




                                              EXHIBITS
     SUBMITTED BY    DOCUMENT    FORM NO                  DOCUMENT DESCRIPTION
NO    UlA   E    C     DATED

 1          x          9/12/16             Letter of Resignation (1 page)
2           x          9/13/16             Internal Affairs Investigation (1 page)
3           x        8/22/2016             MSP Interview (5 pages)
4           x         8/19/16              Police Report(6 pages)
5           x         9/13/16              Disciplinary Charge Sheet(2 pages)
6           x            N/A               Rules of Conduct by Matrix Class(2 pages)
7           x         10/31/16             Employer Email (1 page)
8           x         8/29/16              Register of Actions(5 pages)




                                                                                         18-010511
                                                                                        Page 2 of 9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.652 Page 4 of 10




                                      JURISDICTION

  On May 17, 2018, the Claimant timely appealed a May 17, 2018 Unemployment
  Insurance Agency (Agency) Adjudication which held the Claimant disqualified for
  benefits under Section 29(1)(b) of the Michigan Employment Security Act (Act). Section
  29(1)(a)of the Act, was also noticed as a possible issue for the hearing.


                                           ISSUE

  Is the Claimant disqualified because of a discharge or suspension for misconduct
  pursuant to Section 29(1)(b) of the Act, or because of voluntarily leaving the employer
  without good cause attributable to the employer, under Section 29(1)(a) of the Act?

                                    APPLICABLE LAW

  Section 29 of the Act provides:

        (1) Except as provided in subsection (5), an individual is disqualified from
        receiving benefits if he or she:

               (a) Left work voluntarily without good cause attributable to the
               employer or employing unit. An individual who left work is presumed to
               have left work voluntarily without good cause attributable.to the employer
               or employing unit. An individual who is absent from work for a period of 3
               consecutive work days or more without contacting the employer in a
               manner acceptable to the employer and of which the individual was
               informed at the time of hire shall be considered to have voluntarily left
               work without good cause attributable to the employer. An individual who
               becomes unemployed as a result of negligently losing a requirement for
               the job of which he or she was informed at the time of hire shall be
               considered to have voluntarily left work without good cause attributable to
               the employer. An individual claiming benefits under this act has the burden
               of proof to establish that he or she left work involuntarily or for good cause
               that was attributable to the employer or employing unit. An individual
               claiming to have left work involuntarily for medical reasons must have
               done all of the following before the leaving: secured a statement from a
               medical professional that continuing in the individual's current job would
               be harmful to the individual's physical or mental health; unsuccessfully
               attempted to secure alternative work with the employer; and
               unsuccessfully attempted to be placed on a leave of absence with the
               employer to last until the individual's mental or physical health would no
               longer be harmed by the current job. However, if any of the following
               conditions is met, the leaving does not disqualify the individual:

                     (i) The individual has an established benefit year in effect and
                                                                           18-010511
                                                                          Page 3 of9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.653 Page 5 of 10




                      during that benefit year leaves unsuitable work within 60 days after
                      the beginning of that work. Benefits paid after a leaving under this
                      subparagraph shall not be charged to the experience account of the
                      employer the individual left, but shall be charged instead to the
                      nonchargeable benefits account.

                      (ii) The individual is the spouse of a full-time member of the United
                      States armed forces, and the leaving is due to the military duty
                      reassignment of that member of the United States armed forces to
                      a different geographic location. Benefits paid after a leaving under
                      this subparagraph shall not be charged to the experience account
                      of the employer the individual left, but shall be charged instead to
                      the nonchargeable benefits account.

                     (iii) The individual is concurrently working part-time for an employer
                     or employing unit and for another employer or employing unit and
                     voluntarily leaves the part-time work while continuing work with the
                     other employer. The portion of the benefits paid in accordance with
                     this subparagraph that would otherwise be charged to the
                     experience account of the part-time employer that the individual left
                     shall not be charged to the account of that employer, but shall be
                     charged instead to the nonchargeable benefits account.

 The term "'voluntary- connotes a choice between alternatives which ordinary persons
 would find reasonable." Clarke v North Detroit General Hospital, 179 Mich App 511
 (1989), affd 437 Mich 280 (1991). A voluntary leaving is one which is unrestrained,
 volitional, and freely chosen. Tomei v General Motors, 194 Mich App 180(1992).

 The standard used in determining whether a voluntary leaving was with good cause
 attributable to the Employer is that of the reasonable individual. Under that standard,
 "'good cause' compelling an employee to terminate his employment should be found
 where an employer's actions would cause a reasonable, average, and otherwise
 qualified worker to give up his or her employment." Carswell v Share House, Inc., 151
 Mich App 392(1986).

 Michigan courts have found that the following are not good cause attributable to the
 Employer: personal health problems, Watson v Murdock's Food and Wet Goods, 148
 Mich App 802(1986); a family emergency, Leeseberg v Smith-Jamieson, 149 Mich App
 463 (1986); a lack of work Cooper, supra; affronts to pride and reputation, Butler v City
 of Newaygo, 115 Mich App 445(1982).




                                                                               18-010511
                                                                              Page 4 of 9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.654 Page 6 of 10




                                    FINDINGS OF FACT

  The Claimant began his position with the involved employer on July 21, 1997. The
  Claimant worked full-time for the employer as a Sergeant in the employer's Police
  Department. On September 12, 2016, the Claimant voluntarily resigned his position.
  The Claimant voluntarily resigned his position, because he was being investigated by
  the employer's Internal Affairs Department for allegedly hitting an individual in a wheel
  chair with his vehicle at a cross walk on August 8, 2016.

 On August 22, 2016, the Claimant was interviewed about the August 8, 2016 incident by
 Sgt. Paul Beasinger. (See Exhibit 3). Following this interview, the Claimant had been
 approached by the employer's Internal Affairs Unit, who had been investigating the
 incident and asked to participate in a meeting to discuss the August 8, 2016 incident.
 The Claimant declined to participate in the meeting, as he been in the cardiac unit in
 Sparrow Hospital on the date the meeting was scheduled to be held.

 The matter was then investigated by Lieutenant Anderson and Lieutenant Sosebee who
 were in the process of preparing reports, which contained recommended disciplinary
 actions. These reports were to be submitted to the employer's Chief of Police, Mike
 Yankowski.(See Exhibit 2).

 Prior to the completion of these reports, the Claimant was told that the matter was going
 to be investigated and that he would be required to participate in a pre-determination
 meeting that was scheduled to be held on September 15, 2016. The Claimant was
 further told that Chief Yankowski was going to review the evidence from the
 investigation at the meeting, and afford the Claimant an opportunity to provide a
 response, at which time Chief Yankowski would determine if termination or a lessor
 form of discipline was required. During these types of meetings, Chief Yankowski also
 had the discretion to require further investigation if he felt the evidence was insufficient
 make the appropriate decision.

 Prior to the pre-determination meeting taking place, the Claimant spoke to his Union
 Representative and had come to the conclusion to resign his position rather than face
 possible termination, which could result in the loss of his pension. On September 12,
 2016, the Claimant submitted his resignation to the employer.(See Exhibit 1).


                       REASONING AND CONCLUSIONS OF LAW

 When the parties disagree about the nature of the separation from employment, the
 burden of proof is on the employer to establish a voluntary leaving took place.
 Ackerberg v. Grant Community Hospital, 138 Mich App 295 (1984); and Harrison v.
 Hinman Company, unpublished opinion per curiam of the Michigan Court of Appeals,
 decided March 22, 1996, docket number 166274; and Borg v. Appeal Board,
 unpublished opinion of the Wayne County Circuit Court, Decided February 28, 1995,
 Case Number 227, 192.
                                                                        18-0'10511
                                                                       Page 5 of 9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.655 Page 7 of 10




  The employer has met its burden of proof. The employer provided credible evidence
  that the Claimant had voluntarily resigned from his position on September 12, 2016,
  which was corroborated by the Claimant's own resignation letter labeled "Exhibit 1".

 While the Claimant argues that his resignation was made in lieu of termination, the
 Claimant's argument is not convincing. The evidence establishes that the employer's
 was in the process of completing its investigation and had yet to complete its
 preliminary reports. Here, the report was not prepared until September 13, 2016, while
 the Claimant's registration took place the day prior on September 12, 2016.

 Furthermore, the evidence establishes that Chief Yankowski had yet to review the
 evidence or hear the Claimant's response to the allegations, as no pre-determination
 meeting had taken place. The evidence further establishes that Chief Yankowski had
 the sole decision to terminate the Claimant's employment or choose to enforce a
 different form of discipline.

 Here, it appears that the Claimant came to the decision to resign his position based on
 a subjective belief that he would be terminated from his position and lose his pension.

 Based on the evidence presented at the hearing, the employer has met its burden of
 proof that the Claimant had voluntarily resigned his position. Therefore, this issue must
 be adjudicated under the Voluntary Leaving Provision, Section 29(1)(a), of the Michigan
 Employment Security Act.                                                        _

 In a voluntary leaving case, the Claimant has the burden to establish that his/her leaving
 was either involuntary, or that the leaving was voluntary and the result of good cause
 attributable to the employer. Here, the evidence established that the Claimant had
 voluntarily resigned his position; therefore, the Claimant has the burden to establish that
 his/her leaving was the result of good cause attributable to the employer.
 The Claimant has failed to meet his burden of proof, as the Claimant never took the
 position that he voluntarily quit, and did not argue that his leaving was the result of good
 cause attributable to the employer.
 Therefore, the ALJ finds that the Claimant is disqualified for benefits under the
 Voluntary Leaving Provision, Section 29(1)(a), of the Act.




                                                                                 18-010511
                                                                                Page 6 of 9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.656 Page 8 of 10




         IMPORTANT: TO PROTECT YOUR RIGHTS, YOU MUST BE ON TIME

  This Order will become final unless an interested party takes ONE of the following
  actions:(1)files a written, signed, request for rehearing/reopening to the Administrative
  Law Judge, or by an office or agent office of the agency OR (2)•files a written, signed,
  appeal to the Michigan Compensation Appellate Commission at P.O. Box 30475,
  Lansing, MI 48909-7975 (Facsimile: 517-241-7326); OR (3) files a direct appeal, upon
  stipulation, to the Circuit Court on or before:

                                     August 16,2018

  I, P. Osborne, certify a copy of this order has been sent on the day it was signed, to
  each of the parties at their respective addresses on record.

                                (SEE ATTACHED SHEET)




                                                                               18-010511
                                                                              Page 7 of9
Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.657 Page 9 of 10




   English
   IMPORTANT! This document(s)contains important information about your unemployment compensation
   rights, responsibilities and/or benefits. It is critical that you understand the information in this document.
   IMMEDIATELY: If needed, call 1-866-500-0017 for assistance in the translation and understanding of the
   information in the document(s) you have received.


   Arabic
   eel=414,, layaitp..0 (Uszitts,j)t     fear"eel      Catii                    -4(104104‘        ,-kiitsA
                                                                                               / is

                                  Ideoldicia.

   tic.; 0-ku: cbe        L'AraLl tcks 1-866-500-0017 LILINks;                  Itittiass.‘4,'44 ILLY:S'(Icilts(3)



   Spanish
   iIMPORTANTE! Este (s)documento(s)contiene informaci6n importante sobre sus derechos,
   responsabilidades y / o beneficios de compensation por desempleo. Es fundamental que entienda la
   informacion de este documento.
   INMEOIATAMENTE: Si es necesario,(lame al 1-866-500-0017 para obtener ayuda en la traduccian y
   comprension de la informacion en el documento(s)que ha recibido.


   Mandarin
          S5E1Vargg*Iginlikl+gf2T4.1 REfOreall#81INMEgo 7114s5McI3ritifit..g.9CW.

              5.0131-866-500-0017P.AVAINVM7Wiiiialtr=3Zt143ifgeti •
   AN AMEN, .M.

   Albanian
   E rendesishme! Ky dokument perrnban informacione to rendesishme per to drejlat, pergjegjesite dhe /
   ose perfitimet e papundsisd. Eshte e rendesishme to kuptojme informacionin nd kete dokument.
   Menteherd: Nese dshte e nevojshme, telefononi 1-866-500-0017 per to ndihmuar nd perkthimin dhe
   kuptimin e informacionit ne dokumentet cre keni mare.




                                                                                                       18-010511
                                                                                                      Page 8 of9
  Case 1:17-cv-00514-GJQ-RSK ECF No. 28-6 filed 12/28/18 PageID.658 Page 10 of 10

         REQUEST FOR REHEARING OR REOPENING BEFORE AN ADMINISTRATIVE LAW JUDGE

When the appeal to the Administrative Law Judge (ALJ) has been dismissed for lack of prosecution or a party is in
possession of newly discovered material information not available when the case was heard by the ALJ, the party
may request rehearing in writing before the ALJ instead of appealing to the Michigan Compensation Appellate
Commission (Commission). A request for rehearing must be signed by the requesting party or their agent, and
RECEIVED by the Michigan Administrative Hearing System (MANS) at 3026 West Grand Boulevard, 2nd
Floor Annex, Ste 2-700, Detroit, Ml 48202 or by an office or agent office of the agency, within 30 calendar
days after the date of this decision. The party requesting rehearing must also serve the request on the opposing
party. A rehearing request received (as described above) more than 30 days after the decision is mailed, shall be
treated as a request for reopening.

The ALJ may, for good cause, reopen and review this decision and issue a new decision or issue a denial of
rehearing/reopening.

If a request for rehearing or reopening is not received by MANS, and an appeal to the Commission is not
submitted, the hearing decision becomes final.

If the Agency falls to comply with an ALJ decision or order more than 30 days, but within 1 year, after the
date of mailing of the decision, you may request, in writing, that the ALJ reopen the matter. You must
serve a copy of the request to reopen on the other party.

                    APPEAL TO THE MICHIGAN COMPENSATION APPELLATE COMMISSION
 The Michigan Compensation Appellate Commission (Commission) consists of up to nine members appointed by
 the govemor and is not part of the Unemployment Insurance Agency (UIA).

  An appeal to the Commission shall be in writing and signed by the party or his/her agent and must be RECEIVED
  directly by the COMMISSION within 30 days after the mailing of the ALJ's hearing decision or order denying
  rehearing or reopening. Parties may obtain the Commission appeal form by going online and downloading the
_ form located at: http://www.michigan.govidocuments/lara/Ul_Appeal Form_602012 7.pdf. A timely appeal _
  may be made by personal service, postal delivery(P.O. Box 30475, Lansing, Te48909-7975), facsimile
  transmission (517-241-7326), or other electronic means as prescribed by the Commission.
The timely appeal/request may also seek to present additional evidence in connection with the appeal or request an
oral argument before the Commission. The Commission may consider written argument only if all parties are
represented; by agreement of the parties; the Commission orders oral argument; or the Commission orders
evidence be produced before it. For additional information, please review the MAdmin Code, Rules 792.11416 -
792.11429         or       visit       http://dmbinternet.state.mi.us/DMB/ORRDocs/AdminCode/1742 2017-
066LR AdminCode.pdf.

 An appeal cannot be requested by telephone. More information about the appeal process to MCAC can be found
 on Page 21 of "A Guide to Unemployment Insurance Appeals Hearing*, located at the following link:
 http://www.michigan.govidocumentslula_UC1800_76144_7.pdf.
                     BY-PASS OF COMMISSION/DIRECT APPEAL TO THE CIRCUIT COURT

 A party may by-pass appealing to the Commission and appeal a decision or final order of an ALJ directly to a
 circuit court in the county in which the Claimant resides or in the county in which the Claimant's place of
 employment is (or was)located, or if the Claimant is not a party to the case, the circuit court in the county in which
 the employer's principal place of business in this state is located, if the parties (Claimant and Employer), or their
 respective authorized agents/attomeys, sign a timely written stipulation agreeing to the direct appeal to the circuit
 court. The stipulation must be mailed to the Michigan Administrative Hearing System,3026 W.Grand Blvd,
 2nd Floor Annex, Suite 2-700, Detroit, Michigan 48202. Application for review to a circuit court must be made
 within 30 days after the mailing date decision or final order by any method permissible under the rules and
 practices of the circuit court. The responsibility for properly and timely filing an appeal with the clerk of the circuit
 court rests with the party filing the appeal.


                                                                                                        18-0'10511
                                                                                                       Page 9 of 9
